DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 10 January 2022.
Claims 1 – 5, 7 – 12, 14 – 17 and 19 – 22 are pending.
Applicant’s remarks have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the claims are rejected under new ground(s) of rejection.  This Office Action is made FINAL.

Claim Objections
Claims 1 – 5, 7 – 12, 14 – 17 and 19 – 22 are objected to because of the following informalities.  Appropriate correction is required.

Claim 1 should be amended to “perform two-level mapping, of tile based surfaces, using the frame buffer and the display page tables see spec ¶[211]).  In addition, Applicant is advised to avoid reciting limitation as intended use (use of for) because limitation that recite indented use only has to be capable of said use (instead of performing said use).
Claim 10 is the method claim corresponding to apparatus claim 1 and is objected on the same grounds as claim 1.

Claims, dependent upon independent claims 1, 10 or 16, are objected on the same grounds as said independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, 7 – 12, 14 – 17 and 19 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, “mapping hardware to perform single level mapping using the frame buffer for linear surfaces and perform two-level mapping using the frame buffer and the display page tables for tile based surfaces” does not appear to be supported in the instant specification same frame buffer for both i) single level mapping of linear surfaces and ii) two-level mapping of tile based surfaces.  Instead, the instant specification is clear that two different frame buffers are used, namely i) single level mapping of linear frame buffer surfaces and ii) two-level mapping of tile based frame buffer surfaces (see spec ¶[211]).  Therefore, the limitation in question lacks written support and introduces new matter.
Claim 10 is the method claim corresponding to apparatus claim 1 and is rejected on the same grounds as claim 1.
Claim 16 is the system claim corresponding to apparatus claim 1 and is rejected on the same grounds as claim 1.
Claims, dependent upon independent claims 1, 10 or 16, are rejected on the same grounds as said independent claims.

Response to Remarks
Applicant’s remarks have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, Applicant’s amendments introduced new grounds of rejected as noted supra.
In the interest of compact prosecution, to address 35 U.S.C. §112(a) written description, Examiner suggests amending claim 1 to “mapping hardware to perform single level mapping of linear frame buffer surfaces see claim 1 “performing a page translation by retrieving an address associated with a PTE included in the page table and accessing an entry in a first of the plurality of display page tables associated with the retrieved address to acquire the physical address associated with a page of data in the frame buffer” and “a frame buffer to store a plurality of pages of data, the plurality of pages configured as tile rows of a surface”).  Miller would be relied upon to modify said prior art of record to teach “perform single level mapping of linear frame buffer surfaces”.  In particular, Miller teaches mapping virtual memory page 160 to memory frame 170 in real storage 115 (single level mapping) (see Miller ¶[22]) that has plural frames (surfaces) arranged sequentially (linear) in said real storage 115 (buffer) (see Miller Fig. 1) wherein a frame is a block (frame) of contiguous physical memory addresses (see Miller ¶[20]).  It is noted that Miller was mentioned in Interview Summary of Advisory Action mailed 30 August 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139